Citation Nr: 0708857	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  02-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left wrist disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to 
September 2000.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  


FINDING OF FACT

The medical evidence of record shows that the veteran's left 
wrist disorder is related to military service.


CONCLUSION OF LAW

A left wrist disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for a left wrist disorder as the 
Board is taking action favorable to the veteran by granting 
service connection for this disorder.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that the veteran 
was treated multiple times for left wrist complaints in 
April, May, and June of 1993.  An April 1993 medical report 
diagnosed a strain over the left femoral canal.  A May 1993 
medical report diagnosed extensor tendonitis.  A second May 
1993 medical report stated that the veteran wore a "wrist 
gauntlet" and gave an assessment of left extensor tendonitis 
resolved.  A June 1993 medical report gave an assessment of 
normal left wrist active range of motion and functional 
strength.  On the veteran's March 2000 separation examination 
report of medical history, the veteran indicated that he had 
a bone, joint, or other deformity.  In reference to this, the 
examiner wrote "bilateral carpal tunnel syndrome, stable, 
constant, no surgery to date."

After separation from military service, an October 2000 VA 
medical examination report stated that the veteran had a 
history of bilateral carpal tunnel syndrome dating back to 
the early 1990s.  The veteran complained of constant pain 
along the radial sides of his wrist, bilaterally.  On 
physical examination, no abnormalities were noted.  The 
diagnosis was history of carpal tunnel syndrome with 
residuals, with a negative physical examination.

A January 2001 private medical report stated that the veteran 
complained of numbness and tingling in his fingers.  The 
assessment was carpal tunnel syndrome.

In an August 2001 private medical examination report, the 
veteran stated that he had previously been told he had carpal 
tunnel syndrome on his left side in 1991.  He reported that 
he worked full time on a computer and had symptoms 40 percent 
of the time.  The main symptoms were pain in the center of 
his left wrist, with no pain or numbness of the hand or 
fingers.  On physical examination, pain was elicited in the 
central left wrist upon dorsiflexion and palmar flexion.  The 
assessment was bilateral carpal tunnel syndrome.

A June 2002 private medical examination report stated that 
the veteran complained of bilateral wrist pain, right great 
than the left, for the last 8 years.  The veteran stated that 
it began when he was doing push-ups during military service 
and was originally diagnosed as tendonitis.  The veteran 
stated that he stopped going to the gym 3 years before and 
the condition "seemed to resolve" but had subsequently 
returned.  On physical examination, the veteran had 
tenderness over the proximal row of the carpal bones.  The 
assessment was bilateral wrist pain.  The examiner stated 
"[w]ill evaluate for underlying arthritis, osteophyte, 
incomplete heel fracture, or this could well be a tear of one 
of the inter carpal ligaments."  The reported noted that an 
x-ray examination was to be done and stated "[i]f x-ray is 
normal, will consider hand consult with orthopedic hand 
surgeon regarding a possible torn ligament."  A subsequent 
June 2002 private radiological examination report noted no 
abnormalities on views of the veteran's left wrist.  The 
impression was normal study.

A September 2003 magnetic resonance imaging (MRI) report of 
the veteran's left wrist gave an impression of minor changes 
of osteoarthritis.

At an August 2004 VA joints examination, the veteran reported 
having bilateral lateral dorsal wrist pain for about 10 
years, with varying diagnoses.  On physical examination, 
there was tenderness to palpation over the lateral dorsal 
aspect of both wrists.  The diagnosis was "[r]ecurring 
bilateral wrist pain, no diagnosis has been established."


A February 2005 VA joints examination report stated that an 
"opinion as to a possible diagnosis of carpal tunnel 
syndrome will be deferred to neurology."  On physical 
examination, no abnormalities were noted.  The radiological 
examination found osteopenia.

A February 2005 VA peripheral nerves examination report 
stated

[h]is problem in his wrist began when he 
was in the service and went to [Officer 
Candidate School] and was told to drop 
down and do a series of push ups.  After 
that series of push ups he began to 
experience pain in the extensor surface 
of his wrist.  He went to the doctor 
because it was hurting for the first time 
in his life and he did not know why.  The 
doctor in the service said that it was 
carpal tunnel syndrome and he has been 
calling it a carpal tunnel syndrome and 
seeking compensation for carpal tunnel 
syndrome ever since.  The fact of the 
matter is that the diagnosis was wrong; 
it was not a carpal tunnel syndrome, as 
carpal tunnel syndrome does not hurt on 
the extensor surface of the wrist but on 
the flexor surface.

That is not the [veteran's] fault.  He 
has had an orthopaedic condition, not a 
neurological one, ever since, and 
although carpal tunnel syndrome is not 
the right diagnosis, whatever is the 
right diagnosis it started when he was in 
the service and it hurts.

. . . . 

His neurological examination is normal.  
The symptoms that he is having in his 
wrists are coming from an orthopaedic 
problem, which is either tendonitis or 
inflammation of a ligament, bone or joint 
but not a nerve, he does not have a 
neuropathy.

A September 2006 VA medical opinion report addressed the 
question of whether the left wrist osteoarthritis found on 
the September 2003 MRI was related to the veteran's military 
service.  The opinion stated

[i]t should be noted that in the [claims 
file] we find that invariable he stated 
that his right wrist was worse than the 
left.  X-rays taken in 2002 were 
negative.  In 2004 x-rays were again 
negative.  In the study of September 27, 
2003 the right wrist was completely 
negative and the arthritic changes of the 
left at best minor.

The opinion then stated that because the minimal MRI findings 
were not verified by the x-rays, the MRI findings were not 
related to the "service connected tendonitis."

The medical evidence of records shows that the veteran 
experienced a left wrist injury in service that was initially 
diagnosed as tendonitis.  The veteran has repeatedly stated 
that he was subsequently told by military medical personnel 
that the condition was carpal tunnel syndrome.  This is 
substantiated by the veteran's complaint of carpal tunnel 
syndrome on the March 2000 separation report of medical 
history.  Furthermore, the veteran continued to report 
symptoms of a left wrist disorder immediately after 
separation from military service.  The veteran complained of 
bilateral wrist pain in the October 2000 VA medical 
examination report, only 1 month after separation from 
military service.  The medical evidence of record shows that 
the veteran has consistently complained of wrist pain since 
October 2000.

The veteran's claim is complicated by the lack of a 
definitive diagnosis of a left wrist disorder.  The Board 
notes that the disorder was diagnosed as tendonitis in 1993, 
carpal tunnel syndrome in 2000 and 2001, bilateral wrist pain 
in 2002 and 2004, and "an orthopedic problem" in 2005.  
Furthermore, MRI and x-ray examination reports have varyingly 
shown no diagnosis, osteopenia, and osteoarthritis.  
Accordingly, the medical evidence of record does not provide 
any means to determine a clear diagnosis of the veteran's 
left wrist disorder.  The only consistent factor in the 
medical evidence is the veteran's complaint of pain.

In this regard, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. Brown, 
13 Vet. App. 282 (1999).  However, while the medical evidence 
has not arrived at a single diagnosis, a left wrist condition 
has been repeatedly diagnosed.  The inability of the various 
medical examiners to agree on a specific diagnosis does not 
change the fact that diagnoses have been repeatedly given to 
the veteran's left wrist disorder.  As such, the disorder is 
not without a diagnosed or identifiable underlying malady or 
condition, rather it is merely without a medical consensus on 
which of the several diagnoses is correct.  Accordingly, the 
evidence shows that the veteran had a left wrist disorder in 
service and he has been repeatedly diagnosed with a left 
wrist disorder after separation from service.

The only evidence of record that provide a medical opinion as 
to the etiology of the veteran's variously diagnosed left 
wrist disorder are the February 2005 VA peripheral nerves 
examination report and the September 2006 VA medical opinion 
report.  The February 2005 report very specifically stated 
that despite the unclear diagnoses of the veteran's left 
wrist disorder, "whatever is the right diagnosis it started 
when he was in the service."  Accordingly, the February 2005 
report provides a medical nexus that connects the veteran's 
variously diagnosed left wrist disorder to military service.  
The Board notes that this opinion was arrived at after a 
physical examination of the veteran.

In contrast, the September 2006 VA medical opinion report was 
provided without a physical examination of the veteran.  
While the report stated that the September 2003 MRI findings 
were not related to the tendonitis diagnosed in service, this 
opinion does not deal with the totality of the disorder.  The 
September 2003 MRI showed osteoarthritis and as a result the 
September 2006 VA medical opinion must be considered to opine 
that it is the osteoarthritis that is not related to the 
tendonitis diagnosed in service.  However, this does not 
account for a nexus between the in-service condition and the 
other diagnoses suggested by the June 2002 private medical 
report, such as a torn ligament, and the February 2005 
report, such as tendonitis or inflammation of a ligament, 
bone, or joint.  Furthermore, the September 2006 VA medical 
opinion was based on the statement that the MRI findings were 
not verified by x-rays dated in 2002 and 2004.  The Board 
notes that there are no 2004 x-rays currently of record.  The 
only x-rays of record which the examiner could have been 
referring to were dated in February 2005.  However, these x-
rays found diffuse bilateral osteopenia, and were accordingly 
not "negative" as the examiner stated.  For these reasons, 
the Board finds that the September 2006 VA medical opinion 
report is not competent to show that the veteran's variously 
diagnosed left wrist disorder is not related to military 
service.  As such, the only medical evidence of record that 
provides a competent nexus opinion is the February 2005 VA 
peripheral nerves examination report which stated that the 
veteran's left wrist disorder was related to military 
service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's left wrist disorder is related 
to his military service and therefore, service connection for 
a left wrist disorder is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left wrist disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


